DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (US 2017/0231571) (“Rogers”) in view of Jurik et al (US 6,162,397) (“Jurik”) and further in view of McDevitt et al (US2002/0045272) (“McDevitt”).
Regarding Claim 1, Rogers teaches a glucose sensor (Abstract, Fig. 24(A), [0159], [0179]) comprising: 
an adhesive layer adapted to bond to skin of an individual (Fig. 24(A) with adhesive layer bonding to the skin), wherein the adhesive 5layer comprises an opening adapted to allow sweat to migrate from the skin of the individual to a glucose sensing complex within the glucose sensor (Fig. 24(A) shows adhesive layer with openings to PDMS microfluidic channel, [0156] “The sample inlet located at the bottom of the device (0.5 cm.sup.2) may cover about 50 sweat glands, thus introducing sweat into the device, filling the detection reservoirs, and allowing sweat to flow through the outer-circle channel for approximately 6 hours calculated based on an average sweat rate of 12 .mu.L/hourcm.sup.2 for humans.” Sweat is allowed to migrate from skin past adhesive layer to PDMS component);

the opening in the adhesive layer is operably connected to the at least on channel ([0156] Fig. 24(A) opening in adhesive layer enabled to sweat to pass above into PDMS microfluidic channel at sample inlet); and
the substrate layer accumulates sweat that migrates from the skin of the individual through the opening and into the sensor ([0156]), and the glucose sensing complex comprises:  
10an enzyme complex that reacts with glucose and comprises: glucose oxidase, glucose dehydrogenase or a hexokinase/glucose-6-phosphate complex; 
a colorimetric indicator that changes color following reaction of glucose with the enzyme complex ([0159] sensing components of the sweat sensor, [0163] comprises a colorimetric indicator based on change of iodide to iodine, and glucose oxidase);
a cover layer disposed over the spacer layer, wherein the cover layer comprises a port that allows visualization of the glucose sensing complex in substrate layer (Fig. 24(A) cover PDMS / cover layer), 
Rogers fails to teach a spacer layer disposed over the substrate layer, wherein the spacer layer 15comprises a port that allows visualization of the glucose sensing complex in the substrate layer.
However Jurik teaches a glucose testing strip (Abstract) and further teaches that two visualization layers may be disposed over a membrane that changes color due to glucose in a bodily fluid (Fig. 4, adhesive layer 28 / spacer layer comprising an opening 28a / port that allows visualization of the color changing mechanism, along with cover layer 18 / cover layer with opening 20 / port for visualization).

Yet their combined efforts fail to teach the substrate layer comprising a hydrophilic region, a hydrophobic region, and a glucose sensing complex, wherein
The hydrophilic region and the hydrophobic region of the substrate are adapted to modulate the flow of sweat through the glucose sensor.
However McDevitt teaches a chemical sensor array (Abstract) which may be applied for the identification of glucose from a multi-analyte fluid ([0503] glucose an envisioned analyte, Abstract, analytes react to a particle in the sensor array to produce a signal), the multi-analyte fluid possibly being sweat ([0464]) and further teaches the system constructed to comprise a hydrophilic region, a hydrophobic region, and a sensing particle, with the hydrophilic region and the hydrophobic region being adapted to modulate the flow of the multi-analyte fluid (Fig. 73, [0534]-[0538] sensor array of Fig. 73 includes an inlet 1040 to the sensor array system, with hydrophobic segments 1032,  hydrophilic material 1034, and sensing particles 1038 to “induce a current that cause the fluid to flow toward the outlet of the sensor array system.” After passing through the particles).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include in the substrate layer of Rogers a hydrophilic region and a hydrophobic region along with the sensing complex as McDevitt this enables passive transport of fluid samples, an advantageous transport mechanism for small sensor array systems (McDevitt: [0533] “An advantage of such a system is that the system may be "passive" (i.e., no external power source or components). Upon the introduction of a sample, the samples may be 
Regarding Claim 5, while Rogers, Jurik, and McDevitt teach the20 glucose sensor of claim 1, and Rogers further teaches wherein the glucose sensing complex is adapted to measure glucose in volumes of sweat that is 4 microliters ([0156] “Each of the biomarker detection reservoirs holds 4 .mu.L.”), Rogers fails to teach the volumes being between 5 microliters and 25 microliters.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the measured glucose to be in a volume of 5 microliters instead of 4 microliters as a matter of routine experimentation for finding an optimal sample size ["[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].
Regarding Claim 9, Rogers, Jurik, and McDevitt teach the glucose sensor of claim 1, wherein the substrate layer and/or the spacer layer are 20formed from adsorbent material(s) adapted to wick sweat from the skin of the individual through the glucose sensor (Rogers: [0161] hydrophilic cellulose fibers, adapted to wick sweat within, and is considered to be part of substrate layer along with PDMS microfluidic channel).


Claim(s) 2, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Jurik and further in view of McDevitt and further in view of Mandelis et al (US 2011/0118571) (“Mandelis”).
Regarding Claim 2, while Rogers, Jurik, and McDevitt teach the20 glucose sensor of claim 1, and Jurik further teaches wherein the colorimetric indicator in the sensor is adapted to change color when the concentration of glucose in sweat is greater than various thresholds 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the colorimetric reaction of Rogers to be distinguishable at various thresholds as taught by Jurik as this enables a caregiver to make a fast decision on a level of severity of a subject’s glucose concentration. 
Yet their combined efforts fail to teach one of these thresholds to be based on concentrations of glucose greater than 1.8 mg/dL.
However Mandelis teaches that a subject’s glucose concentration is in the hypoglycemic range when it corresponds to 1.8 mg/dL ([0125]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the colorimetric reaction based on a threshold taught by Rogers and Jurik to occur at above 1.8 mg/dL as this indicates whether subject is experiencing a severe hypoglycemic state. 

Regarding Claim 10, while Rogers teaches a method of using a glucose sensor for detecting glucose in sweat
an adhesive layer adapted to bond to skin of an individual (Fig. 24(A) with adhesive layer bonding to the skin), wherein the adhesive 5layer comprises an opening adapted to allow sweat to migrate from the skin of the individual to a glucose sensing complex within the glucose sensor (Fig. 24(A) shows adhesive layer with openings to PDMS microfluidic channel, [0156] “The sample inlet located at the bottom of the device (0.5 cm.sup.2) may cover about 50 sweat glands, thus introducing sweat into the device, filling the detection reservoirs, and allowing sweat to flow through the outer-circle channel for approximately 6 hours calculated based on an 
a substrate layer disposed over the adhesive layer and comprising a glucose sensing complex (Fig. 24(A), PDMS microfluidic channel / substrate layer disposed over adhesive layer, [0154] glucose sensing, [0163] with sensing complex), wherein the substrate layer comprises at least one channel in operable contact with the glucose sensing complex ([0156] sample inlet is the channel); 
the opening in the adhesive layer is operably connected to the at least on channel ([0156] Fig. 24(A) opening in adhesive layer enabled to sweat to pass above into PDMS microfluidic channel at sample inlet); and
the substrate layer accumulates sweat that migrates from the skin of the individual through the opening and into the sensor ([0156]), and the glucose sensing complex comprises:  
10an enzyme complex that reacts with glucose and comprises: glucose oxidase, glucose dehydrogenase or a hexokinase/glucose-6-phosphate complex; 
a colorimetric indicator that changes color following reaction of glucose with the enzyme complex ([0159] sensing components of the sweat sensor, [0163] comprises a colorimetric indicator based on change of iodide to iodine, and glucose oxidase);
a cover layer disposed over the spacer layer, wherein the cover layer comprises a port that allows visualization of the glucose sensing complex in substrate layer (Fig. 24(A) cover PDMS / cover layer), 
which necessitates a method of making such a glucose sensor.
Rogers fails to teach 
a spacer layer disposed over the substrate layer, wherein the spacer layer 15comprises a port that allows visualization of the glucose sensing complex in the substrate layer, and
wherein the colorimetric indicator in the sensor is adapted to change color when the concentration of glucose in sweat is greater than 1.8 mg/dL.  

wherein a colorimetric indicator is adapted to change color when the concentration of glucose in sweat is greater than greater than various thresholds (Col. 5, L. 32-47, “Membrane 14b also includes an inhibitor, to delay the color-forming reaction, and a dye. Membrane 14a, with the color-forming reagent composition alone, permits several levels in the low-glucose range to be distinguished; e.g., 25, 50, and 80 mg/dL.”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the measured glucose to include an adhesive spacer layer as taught by Jurik to join the cover layer to the system of Rogers as a simple substitution of one form of bonding the cover layer (Rogers: directly over the color changing layer) for another (Jurik: by an adhesive layer over the color changing layer). Further it would have been obvious to one of ordinary skill in the art to configure the colorimetric reaction of Rogers to be distinguishable at various thresholds, and therefore be different colors before and after a certain glucose level is reached, as taught by Jurik as this enables a caregiver to make a fast decision on a level of severity of a subject’s glucose concentration.
Yet their combined efforts fail to teach the substrate layer comprising a hydrophilic region and a hydrophobic region;
The hydrophilic region and the hydrophobic region of the substrate are adapted to modulate the flow of sweat through the glucose sensor.
However McDevitt teaches a chemical sensor array (Abstract) which may be applied for the identification of glucose from a multi-analyte fluid ([0503] glucose an envisioned analyte, Abstract, analytes react to a particle in the sensor array to produce a signal), the multi-analyte 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include in the substrate layer of Rogers a hydrophilic region and a hydrophobic region along with the sensing complex as McDevitt this enables passive transport of fluid samples, an advantageous transport mechanism for small sensor array systems (McDevitt: [0533] “An advantage of such a system is that the system may be "passive" (i.e., no external power source or components). Upon the introduction of a sample, the samples may be drawn into the system and distributed to the particles. This is particularly advantageous for small portable sensor array systems.”).
Yet their combined efforts fail to teach one of these thresholds to be based on concentrations of glucose greater than 1.8 mg/dL.
However Mandelis teaches that a subject’s glucose concentration is in the hypoglycemic range when it corresponds to 1.8 mg/dL ([0125]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the colorimetric reaction based on a threshold taught by Rogers and Jurik to occur at above 1.8 mg/dL as this indicates whether subject is experiencing a severe hypoglycemic state.
Regarding Claim 11, Rogers, Jurik, McDevitt, and Mandelis teach the method of claim 10, wherein the glucose sensing complex and/or the colorimetric indicator is coupled to the substrate layer (See Claim 10 Rejection¸ Figs. 21, 24(A)).  
Regarding Claim 14, Rogers, Jurik, McDevitt, and Mandelis teach the method of claim 10, and Rogers further teaches the use of a color indicator to compare to a colorimetric indicator ([0159]), and Rogers further teaches wherein the method further comprises forming on the glucose sensor: 
a wetness indicator that indicates when sufficient sweat has accumulated for the glucose sensing reaction; and/or 
a color indicator that indicates the expected color of the colorimetric indicator when concentrations of glucose are greater than 1.8 mg/dL; and/or  
24a pH indicator that indicates the pH of the aqueous solution in which glucose is sensed ([0159] a pH indicator that indicates the pH of the sweat is also included in the detection reservoirs).  
Regarding Claim 15, while Rogers, Jurik, McDevitt, and Mandelis teach the20 method of claim 10, and Rogers further teaches wherein the glucose sensor is formed to:  
5measure glucose in volumes of sweat that is 4 microliters ([0156] “Each of the biomarker detection reservoirs holds 4 .mu.L.”), Rogers fails to teach the volumes being between 5 microliters and 25 microliters.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the measured glucose to be in a volume of 5 microliters instead of 4 microliters as a matter of routine experimentation for finding an optimal sample size ["[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Jurik and further in view of McDevitt and further in view of Martini et al (US 2010/0045993) (“Martini”).
Regarding Claim 3, while Rogers, Jurik, and McDevitt teach the20 glucose sensor of claim 1, their combined efforts fail to teach wherein a region of the substrate layer in which the glucose sensing complex is disposed comprises a preloaded concentration of glucose adapted to 25form a threshold concentration of glucose in an aqueous environment in which the glucose sensing complex is disposed.  
However Martini teaches a glucose monitoring system (Abstract, [0001]) comprising an observable reaction to glucose ([0032], Abstract), wherein the device further comprises an internal portion with a preloaded fluid with a known concentration profile ([0112]) used as a threshold comparison to evaluate changes in glucose ([0113] changes in property between three chambers indicates whether change in optical property is glucose or a secondary effect).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the substrate of Rogers to further include a disposed preloaded concentration of glucose as Martini teaches that placing a preloaded solution in an optical detection system will shorten evaluation time ([0113]). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Jurik and further in view of McDevitt and further in view of Dairaku (US 4,865,995).
Regarding Claim 4, while Rogers, Jurik, and McDevitt teach the20 glucose sensor of claim 1, their combined efforts fail to teach wherein a region of the substrate layer in which the glucose sensing complex is disposed comprises preloaded buffering compounds adapted to 30modulate the pH at which the glucose sensing complex senses glucose.  
However Dairaku teaches an analyte monitor (Abstract) comprising glucose sensing buffering compounds adapted to 30modulate the pH the environment where glucose is sensed (Col. 5, L. 36-43).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the sensing complex of Rogers with preloaded .  

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Jurik and further in view of McDevitt and further in view of Wu et al (US 2007/0122819) (“Wu”).
Regarding Claim 6, while Rogers, Jurik, and McDevitt teach the20 glucose sensor of claim 1, and Rogers further teaches the system using hydrophilic regions 5and/or hydrophobic regions adapted to modulate the flow of sweat through the glucose sensor ([0161]), their combined efforts fail to teach wherein the substrate layer comprises hydrophilic regions 5and hydrophobic regions adapted to modulate the flow of sweat through the glucose sensor.
However Wu teaches an analyte detection system (Abstract) wherein an assay structure may comprise hydrophilic regions 5and hydrophobic regions adapted to modulate the flow of an analyte containing fluid through the system ([0067] “The sample assay structure in microfluidic chip for quantitative analysis of present invention further comprises one or more passive fluid-modulating member capable of adjusting the speed of the flow and/or disturbing the fluid in the microfluidic channel to increase the opportunity for contact between the analyte and the immobilized substances… Specific functional groups, hydrophilic or/and hydrophobic materials are possible materials used for surface modification so that local flow speed can be optimally adjusted while the sample enters various sections of the analyte detection region.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the glucose sensor of Rogers to comprise hydrophilic regions 5and hydrophobic regions adapted to modulate the flow of sweat through the glucose sensor as Wu teaches this as way to optimize contact between a fluid to be analyzed and the analysis structure.
Regarding Claim 7, while Rogers, Jurik, McDevitt, and Wu teach the20 glucose sensor of claim 6, and Rogers further teaches the use of a color indicator to compare to a colorimetric indicator ([0159]), and further teaches
a wetness indicator that indicates when sufficient sweat has accumulated for the glucose sensing reaction; and/or  
10a color indicator that indicates the expected color of the colorimetric indicator when concentrations of glucose are greater than 1.8 mg/dL; and/or 
a pH indicator that indicates the pH of the glucose sensing reaction ([0159] a pH indicator that indicates the pH of the sweat is also included in the detection reservoirs).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Jurik and further in view of McDevitt and further in view of Heikenfeld (US 2018/0199866) and further in view of Zilberstein et al (US 2017/0027482) (“Zilberstein”) and further in view of Schoendorfer et al (US 4,957,108) (“Schoendorfer”)
Regarding Claim 8, while Rogers, Jurik, and McDevitt teach the glucose sensor of claim 1, their combined efforts fail to teach the glucose sensor further comprising a transparent layer disposed on the cover layer, wherein the transparent layer comprises an adhesive and further inhibits the evaporation of sweat.  
However Heikenfeld teaches a sweat-based sensing device (Abstract, [0063]), wherein the topmost layer inhibits the evaporation of sweat (Fig.11A, [0063] evaporation prevention cover 1172).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the topmost layer glucose sensor of Rogers to inhibit sweat evaporation as taught by Heikenfeld, to ensure that the sample stays with the sensor for sampling. Next, it is obvious to dispose this layer on top of the cover layer, to ensure it is the topmost layer, like Fig. 11A of Heikenfeld. Finally, it would be obvious for the layer to be 
Yet their combined efforts fail to teach this top transparent layer comprising an adhesive.
However Schoendorfer teaches a patch for determining chemical species in a bodily fluid (Abstract) and further teaches that the top layer of a system for monitoring chemical species may be configured to extend outwardly toward the skin with this extending portion comprising an adhesive (Col. 5, L. 10-23, “Alternatively, outer protective layer 22 can comprise an annular flange 23, extending radially outwardly beyond the outer edges of filter 16 and gauze 20. See FIG. 2a. The lower surface of the flange 23 is then provided with a suitable adhesive.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that an added topmost layer of Heikenfeld can further include an adhesive as taught by Schoendorfer as an added securing mechanism that ensures that the patch reliably measures the desired skin location.

20Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Jurik and further in view of McDevitt and further in view of Mandelis and further in view of Martini.
Regarding Claim 12, while Rogers, Jurik, McDevitt, and Mandelis teach the method of claim 10, their combined efforts fail to teach wherein a region of the substrate layer in which the glucose sensing complex is disposed comprises a preloaded concentration of glucose adapted to 25form a threshold concentration of glucose in an aqueous environment in which the glucose sensing complex is disposed.  
However Martini teaches a glucose monitoring system (Abstract, [0001]) comprising an observable reaction to glucose ([0032], Abstract), wherein the device further comprises an internal portion with a preloaded fluid with a known concentration profile ([0112]) used as a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the substrate of Rogers to further include a disposed preloaded concentration of glucose as Martini teaches that placing a preloaded solution in an optical detection system will shorten evaluation time ([0113]). 

20Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Jurik and further in view of McDevitt and further in view of Mandelis and further in view of Wu.
Regarding Claim 13, while Rogers, Jurik, McDevitt, and Mandelis teach the method of claim 10, and Rogers further teaches the system using hydrophilic regions 5and/or hydrophobic regions adapted to modulate the flow of sweat through the glucose sensor ([0161]), their combined efforts fail to teach wherein the method further comprises forming hydrophobic regions on the glucose sensor that are adapted to modulate the flow of sweat through the glucose sensor 
However Wu teaches an analyte detection system (Abstract) wherein an assay structure may comprise hydrophilic regions 5and hydrophobic regions adapted to modulate the flow of an analyte containing fluid through the system ([0067] “The sample assay structure in microfluidic chip for quantitative analysis of present invention further comprises one or more passive fluid-modulating member capable of adjusting the speed of the flow and/or disturbing the fluid in the microfluidic channel to increase the opportunity for contact between the analyte and the immobilized substances… Specific functional groups, hydrophilic or/and hydrophobic materials are possible materials used for surface modification so that local flow speed can be optimally adjusted while the sample enters various sections of the analyte detection region.”).


20Claim(s) 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Jurik and further in view of McDevitt and further in view of Mandelis and further in view of Yum et al (US 6,251,083) (“Yum”).
Regarding Claim 16, while Rogers teaches a method of detecting hyperglycemia in an individual comprising the steps of:
(2) adhering a glucose sensor to the skin of the individual (Fig. 24(A) shows the device in the process of being applied to the subject), wherein the glucose sensor is adapted to detect glucose in the sweat of the individual and comprises (Abstract, [0159], [0179])
an adhesive layer adapted to bond to skin of an individual (Fig. 24(A) with adhesive layer bonding to the skin), wherein the adhesive 5layer comprises an opening adapted to allow sweat to migrate from the skin of the individual to a glucose sensing complex within the glucose sensor (Fig. 24(A) shows adhesive layer with openings to PDMS microfluidic channel, [0156] “The sample inlet located at the bottom of the device (0.5 cm.sup.2) may cover about 50 sweat glands, thus introducing sweat into the device, filling the detection reservoirs, and allowing sweat to flow through the outer-circle channel for approximately 6 hours calculated based on an average sweat rate of 12 .mu.L/hourcm.sup.2 for humans.” Sweat is allowed to migrate from skin past adhesive layer to PDMS component);
a substrate layer disposed over the adhesive layer and comprising a glucose sensing complex (Fig. 24(A), PDMS microfluidic channel / substrate layer disposed over adhesive layer, [0154] glucose sensing, [0163] with sensing complex), wherein the substrate layer comprises at 
the opening in the adhesive layer is operably connected to the at least on channel ([0156] Fig. 24(A) opening in adhesive layer enabled to sweat to pass above into PDMS microfluidic channel at sample inlet); and
the substrate layer accumulates sweat that migrates from the skin of the individual through the opening and into the sensor ([0156]), and the glucose sensing complex comprises:  
10an enzyme complex that reacts with glucose and comprises: glucose oxidase, glucose dehydrogenase or a hexokinase/glucose-6-phosphate complex; 
a colorimetric indicator that changes color following reaction of glucose with the enzyme complex ([0159] sensing components of the sweat sensor, [0163] comprises a colorimetric indicator based on change of iodide to iodine, and glucose oxidase);
a cover layer disposed over the spacer layer, wherein the cover layer comprises a port that allows visualization of the glucose sensing complex in substrate layer (Fig. 24(A) cover PDMS / cover layer), 
allowing the individual to form sweat in amounts sufficient to measure glucose ([0153] “. The patches allow for the non-invasive determination of sweat rate, sweat volume, and biomarker concentration, thereby providing clinically reliable information.”); and
observing the colorimetric indicator to determine if the concentration of glucose is an alarm range (Abstract “Sensors within the devices may be mechanical, electrical or chemical, with colorimetric indicators being observable by the naked eye or with a portable electronic device (e.g., a smartphone).”),
Rogers fails to teach 
a spacer layer disposed over the substrate layer, wherein the spacer layer 15comprises a port that allows visualization of the glucose sensing complex in the substrate layer, and

However Jurik teaches a colorimetric glucose analyzing device (Abstract) wherein two visualization layers may be disposed over a membrane that changes color due to glucose in a bodily fluid (Fig. 4, adhesive layer 28 / spacer layer comprising an opening 28a / port that allows visualization of the color changing mechanism, along with cover layer 18 / cover layer with opening 20 / port for visualization); and
wherein a colorimetric indicator is adapted to change color when the concentration of glucose in sweat is greater than greater than various thresholds (Col. 5, L. 32-47, “Membrane 14b also includes an inhibitor, to delay the color-forming reaction, and a dye. Membrane 14a, with the color-forming reagent composition alone, permits several levels in the low-glucose range to be distinguished; e.g., 25, 50, and 80 mg/dL.”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the measured glucose to include an adhesive spacer layer as taught by Jurik to join the cover layer to the system of Rogers as a simple substitution of one form of bonding the cover layer (Rogers: directly over the color changing layer) for another (Jurik: by an adhesive layer over the color changing layer). Further it would have been obvious to one of ordinary skill in the art to configure the colorimetric reaction of Rogers to be distinguishable at various thresholds, and therefore be different colors before and after a certain glucose level is reached, as taught by Jurik as this enables a caregiver to make a fast decision on a level of severity of a subject’s glucose concentration.
Yet their combined efforts fail to teach the substrate layer comprising a hydrophilic region and a hydrophobic region;
The hydrophilic region and the hydrophobic region of the substrate are adapted to modulate the flow of sweat through the glucose sensor.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include in the substrate layer of Rogers a hydrophilic region and a hydrophobic region along with the sensing complex as McDevitt this enables passive transport of fluid samples, an advantageous transport mechanism for small sensor array systems (McDevitt: [0533] “An advantage of such a system is that the system may be "passive" (i.e., no external power source or components). Upon the introduction of a sample, the samples may be drawn into the system and distributed to the particles. This is particularly advantageous for small portable sensor array systems.”).
Yet their combined efforts fail to teach one of these thresholds to be based on concentrations of glucose greater than 1.8 mg/dL.
However Mandelis teaches that a subject’s glucose concentration is in the hypoglycemic range when it corresponds to 1.8 mg/dL ([0125]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the colorimetric reaction based on a threshold taught by Rogers and Jurik to occur at above 1.8 mg/dL as this indicates whether subject is experiencing a severe hypoglycemic state.

However Yum teaches a glucose monitoring system based on collecting body fluid (Abstract) comprising 
10(1) wiping skin of the individual to remove contaminants at a site at which the sensor will be adhered (Col. 15, L. 10-37, a kit including the sensor outlines using a prepackaged towlette to clean the skin test area); 
a colorimetric indicator that changes color following reaction of glucose with the enzyme complex (Col.11, L. 25-35, test zone reactions envisioned as colorimetric in view of enzyme reactions);
observing the colorimetric indicator to observe concentrations of glucose (Col. 15, L. 10-37, measuring device 308 observes color change),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the skin applied system of Rogers would involve a preliminary step to clean the subject prior to system use as taught by Yum as this prevent sweat from mixing with a contaminant as it is collected.
Regarding Claim 17, while Rogers, Jurik, McDevitt, Mandelis, and Yum teach the method of claim 16, Rogers further teaches the use of a color indicator to compare to a colorimetric indicator ([0159]), and further teaches wherein the glucose sensor further comprises a: 
a wetness indicator that indicates when sufficient sweat has accumulated for the glucose sensing reaction; and/or  
5a color indicator that indicates the expected color of the colorimetric indicator when concentrations of glucose are greater than 1.8 mg/dL; and/or 

Regarding Claim 20, while Rogers, Jurik, McDevitt, Mandelis, and Yum teach the20 method of claim 17, and Rogers teaches visually measuring a glucose sensing complex (See Claim 17 Rejection) and Jurik further teaches the use of a color indicator that indicates the expected color of the colorimetric indicator when reviewing glucose concentration (Jurik: Abstract), and Rogers further teaches the method comprising taking a photograph of the glucose sensing complex and the color indicator so as provide a computer readable comparison of the color of the colorimetric indicator with that of the color indicator ([0153] tracking with smartphone, [0169] based on photographs taken).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the photograph of the colorimetric indicator of Rogers with the color indicator of Jurik in the photograph as a means to provide an image that healthcare providers can reference when deciding a patient’s glucose levels.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Jurik and further in view of McDevitt and further in view of Mandelis and further in view of Yum and further in view of Heikenfeld and further in view of Zilberstein and further in view of Schoendorfer.
Regarding Claim 18, while Rogers, Jurik, McDevitt, Mandelis, and Yum teach the method of claim 16, their combined efforts fail to teach the method further comprising disposing a transparent layer over the cover layer, wherein the transparent layer: comprises an adhesive; and inhibits the evaporation of sweat.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the topmost layer glucose sensor of Rogers, Jurik, Mandelis, and Yum to inhibit sweat evaporation as taught by Heikenfeld, to ensure that the sample stays with the sensor for sampling. Next, it is obvious to dispose this layer on top of the cover layer, to ensure it is the topmost layer, like Fig. 11A of Heikenfeld. Finally, it would be obvious for the layer to be transparent so as to not interfere with visualization of the colorimetric portion, and it is known in the art that material that given cover materials (i.e. PET) may be configured as transparent (Zilberstein: [0138]).
Yet their combined efforts fail to teach this top transparent layer comprising an adhesive.
However Schoendorfer teaches a patch for determining chemical species in a bodily fluid (Abstract) and further teaches that the top layer of a system for monitoring chemical species may be configured to extend outwardly toward the skin with this extending portion comprising an adhesive (Col. 5, L. 10-23, “Alternatively, outer protective layer 22 can comprise an annular flange 23, extending radially outwardly beyond the outer edges of filter 16 and gauze 20. See FIG. 2a. The lower surface of the flange 23 is then provided with a suitable adhesive.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that an added topmost layer of Heikenfeld can further include an adhesive as taught by Schoendorfer as an added securing mechanism that ensures that the patch reliably measures the desired skin location.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Jurik and further in view of McDevitt and further in view of Mandelis and further in view of Yum and further in view of Martini.
Regarding Claim 19, while Rogers, Jurik, McDevitt, Mandelis, and Yum teach the20 method of claim 16, their combined efforts fail to teach wherein a region of the substrate layer in which the glucose sensing complex is disposed comprises a preloaded concentration of glucose adapted to form a threshold concentration of glucose in the environment in which the glucose sensing complex senses glucose.  
However Martini teaches a glucose monitoring system (Abstract, [0001]) comprising an observable reaction to glucose ([0032], Abstract), wherein the device further comprises an internal portion with a preloaded fluid with a known concentration profile ([0112]) used as a threshold comparison to evaluate changes in glucose ([0113] changes in property between three chambers indicates whether change in optical property is glucose or a secondary effect).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the substrate of Rogers, Jurik, Mandelis, and Yum to further include a disposed preloaded concentration of glucose as Martini teaches that placing a preloaded solution in an optical detection system will shorten evaluation time ([0113]). 

Response to Arguments
Applicant’s amendments and arguments filed 1/20/2022 with respect to the claim objections and the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 1/20/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rogers, Jurik, and McDevitt for Claim 1; Rogers, Jurik, McDevitt, and Mandelis for Claim 10; and Rogers, Jurik, McDevitt, Mandeis, and Yum for Claim 16.
Consequently, dependent claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791